Corrected Notice of Allowability
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 was filed after the mailing date of the Notice of Allowance on 16 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claims 23 and 25 is the inclusion of the limitation, " a modulation and coding scheme used in the simultaneous transmission ... the modulation and coding scheme that corresponds to a smaller number of bits than in the case of a single user communication" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 23 and 30.

Lee et al. (US 2012/0263158), Lee et al. (US 2015/0117429), and Lee et al. (US 2021/0266888) listed in the IDS filed on 19 January 2022 disclose “the AP collects channel information of each STA through sounding or feedback information ... after the interference estimation, the AP determines whether or not the STAs meet necessary performance ... When the SINR is low and the delay spread is large, the AP reduces the number of the simultaneous transmission users and applies the mode b-3 to obtain a gain by a dispreading” (Fig. 9, ¶ [0100], [0101], and [0104]).


Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466